Case 8:19-mj-02237-TGW Document 10 Filed 09/24/19 Page 1 of 1 PagelD 17

UNITED STATES DISTRICT COURT
Middle District of Florida
Office of the Clerk
801 N. Florida Ave.
Tampa, Florida 33602
(813) 301-5400

September 24, 2019

Office of the Clerk

United States District Court
Western District of Virginia

255 West Main Street, Room 304
Charlottesville, VA 22902-5047

Re: United States v. Daniel McMahon
Western District of Virginia Case No. 3:19-CR-14
Middle District of Florida Case No. 8:19-mj-2237-T-TGW

Dear Sir or Madam:

Enclosed please find the docket entries for the above-referenced defendant,
who was seen for an initial appearance in the Middle District of Florida on a
superseding indictment out of your district and ordered detained pending further
proceedings in your court.

Sincerely,

 

Dawn M. Saucier
Deputy Clerk

Enclosures
